Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art does not disclose or suggest the claimed “a first member …a first resin material; a second member …a second resin material having higher flame retardant capability … an electrode member including a contact section … to electrically connect the apparatus main body to the process unit, wherein the second resin material of the second member has a greater density than the first resin material of the first member, and the contact section is located in a vicinity of the first and second members and is located closer to the second member than to the first member” in combination with the remaining claim elements as set forth in claims 1 and 3-19.
Prior art does not disclose or suggest the claimed “a first member …a first resin material; a second member …a second resin material having higher flame retardant capability … an electrode member including a contact section …to electrically connect the apparatus main body to the process unit, wherein the second resin material of the second member has a greater density than the first resin material of the first member, and the contact section is located in the second member.” in combination with the remaining claim elements as set forth in claim 2.
Prior art does not disclose or suggest the claimed “a first member …a first resin material; a second member …a second resin material having higher flame retardant capability …an electrode member including a contact section … to electrically connect the apparatus main body to the process unit, wherein the second resin material of the second member has a greater density than the first resin material of the first member, and the second member is located … in a case where power …causes the contact section to become an ignition source, the second member self-extinguishes without igniting the first member” in combination with the remaining claim elements as set forth in claim 20.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakuma (US Pub.2015/0125179) teach two different fire retardancies on two different parts of the process cartridge as claimed, but fails to discuss the distinct resin compositions, so a density relationship is not ascertainable.
Sakamoto (US Pub.2020/0244135) teaches a motor with a fire proof member and discusses that many parts of the cartridge are UL94 HB grade material.
Hashizume at al. (US Pub.2019/0307013) teach a frame with an electric component utilizing a flame-retardant resin with a UL 94 rating of at least 5VB and a non-flame-retardant resin with a rating of HB.
Takarada et al. (US Pub.2013/0022368) teach a process cartridge for an image forming apparatus with an electrode formed on the outside of the cartridge and protruding inward to supply energy to an interior roller, the electrode being formed on a seat with a protruding portion surrounding it and separating the contact portion from the inside of the cartridge; however, the reference does not teach two separate frame portions and fails to discuss the materials of the cartridge.

Contact Information	
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA K ROTH whose telephone number is (571)272-2154. The examiner can normally be reached Monday - Friday, 7:30AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/LKR/
7/27/2022